Evans, P. J.
This was a suit on a promissory note rand to enforce a lien upon certain property, engine, boilers, and all machinery and appurtenances connected ¡therewith.
The verdict of the jury was in favor of the plaintiff ¡for the amount of the note and interest, and “that the plaintiff have his mortgage lien upon the property described in said note;” upon which verdict the court Tendered judgment for the amount of the note and interest, and decreed the foreclosure.'of the mortgage on *79the property described in the verdict, but also recited “the description of the property given in a certificate of sale and guaranty filed by the defendant.”
In this there was error; and it is therefore ordered, that the decree be so corrected as to conform to the verdict of the jury; and in all other respects it is affirmed.
Reformed and rendered.